Opinion op the Court by
Judge Peters:
As to two-thirds of the land conveyed by Ilagan, and Berry and wife to Jarboe and wife, took as tenants of the entirety, that conveyance was made in 1827, before the adoption of the Revised, Statutes.
By the stern rule of law established by a current of authorities, coming down to 1868, the last reported case on the question being Simmons, etc., vs. McKay, etc., 5 Bush 25, the surviving grantee *569under deeds of this character is entitled to the estate. The case of Babbit, etc., vs. Scroggin, etc., 1 Duvall, is very similar to this in its facts, and in that case the husband having survived was adjudged entitled to the estate.

Noble, for appellants.


Harrison, for appellees.

As it appears that W. Jarboe survived his wife, he thereby became entitled to two-thirds of the land under the deed of Hagan and Berry and wife, which, by his conveyance, passed to his trustee.
Wherefore, the judgment is reversed, and the cause remanded for further proceedings consistent herewith.